Citation Nr: 1011314	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-04 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran had active military service from February 1969 to 
February 1971 and is a Vietnam combat Veteran.  Decorations 
and awards include a Vietnam Service Medal, a Vietnam 
Campaign Medal, a Bronze Star Medal, and a Combat Infantry 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In August 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in New York, New 
York.  The transcript of that hearing is of record.

In November 2007 and March 2009, the Board remanded this 
claim for additional development.  The requested development 
has been completed.  


FINDING OF FACT

A current low back disorder is not related to service and was 
not caused or aggravated by a service-connected right knee 
disability.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated during 
service and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided VCAA required notice in correspondence sent to 
the Veteran in May 2005 and December 2007.  These letters 
notified the Veteran of what evidence was needed to 
substantiate the claim, of VA's responsibilities in obtaining 
information to assist him in completing his claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim.  The December 2007 letter also 
served to provide notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
claimed disability under consideration, pursuant to the 
recent holding in the Dingess decision.

It appears then that the only deficiency with regard to VCAA 
notice in this case is that some portions were received 
following the initial adjudication of the claim.  However, 
this timing deficiency was cured by readjudication of the 
claim in the November 2008 and February 2010 supplemental 
statements of the case (SSOCs).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records, VA and private medical treatment 
records.  The Veteran was also afforded necessary 
examinations.


Service Connection 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection may be made.  
Allen v. Brown, 7 Vet. App. 439.  This had not been VA's 
practice, which suggests that the recent changes amount to a 
substantial change.  See Allen, 7 Vet. App. at 447-449.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
Veteran.

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat Veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the Veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the Veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304 (2009).  However, competent evidence 
of a current disability and of a nexus between service and a 
current disability is still required under 38 U.S.C.A. § 
1154(b).  Wade v. West, 11 Vet. App. 302 (1998); Turpen v. 
Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran seeks service connection for a back disability.  
He states that, over time, the injury to his right knee 
forced him to walk and move in such a way as to minimize pain 
to the knee.  This "guarding" effort placed unusual 
mechanical stress on his back.  See Statement in Support of 
Claim dated in February 2005.  He also stated in June 2005 
that in Vietnam he carried approximately 125 pounds of 
equipment on his back daily and had to constantly climb up 
and down steep mountains.  At times, he had to crawl on his 
hands and knees.  This caused great stress to his knees.    

The Veteran's friend of 45 years, S.D.S., provided a 
statement dated in June 2005, indicating that in the last few 
years he had heard the Veteran mention on a few occasions 
that he had pain and stiffness in the back.
 
Service treatment records are negative for a back injury, or 
complaints or clinical treatment for low back pain.  The 
January 1971 separation examination does not reflect a 
clinical diagnosis of a low back disorder.

Post-service private treatment records dated in 2005 show 
complaints of right knee pain and limping gait due to the 
pain.  Beginning in April 2005, these records show complaints 
of low back pain, particularly when walking.  The Veteran 
reported that this pain just began a few years prior.  X-rays 
taken in February 2005 revealed mild spondylosis and mild 
degenerative disc disease with no essential change from a 
prior study in April 1999.  VA treatment records show a 
complaint of low back pain in October 2009, with a reported 
onset of 20 years prior. 

At the Veteran's August 2007 hearing, he testified that he 
put physical stress on his knees during his combat service, 
including as a result of jumping from helicopters on 
occasion.  His knees began hurting him in service and 
continued after separation.  The Veteran also testified that 
now his back hurts after walking a few blocks and while he is 
standing.

The Veteran underwent VA examinations of his right knee and 
low back conditions in November 2009.  Both examinations were 
conducted by the same examiner, who indicated review of the 
claims file on each examination report.  At the knee 
examination, the Veteran reported a history of right knee 
problems since service.  He reported intermittent stiffness, 
giving way and pain.  He denied use of assistive devices such 
as crutches, brace, or cane.  He denied surgery on his knee 
and was reportedly independent in activities of daily living.  
On physical examination, the right knee was stable.  X-rays 
were within normal limits.  The diagnosis was right patello-
femoral syndrome.

At the back examination, the Veteran reported his low back 
pain had an onset 10 years prior.  Following a physical 
examination, the diagnosis was mild degenerative disc disease 
of the lumbar spine, L1-L2 through L4 levels.  The examiner 
opined that the Veteran's spinal condition was not related to 
his service-connected knee disability (which was still a 
rather mild condition), as there was no significant gait 
abnormality to cause any impact to the spine, including by 
way of aggravation.  The examiner also noted that the 
Veteran's spinal condition was rather mild, and most likely 
is age-related.  Finally, the examiner stated that his 
opinion was based on the Veteran's history, current physical 
examination, and review of the claims file.  This examination 
complies with the Board's remand instructions, which 
requested a physical examination and opinion as to whether 
the back condition is due to or aggravated by the service-
connected knee condition, with a complete rationale.  The 
examination is also adequate as it was based on an 
examination, a review of the Veteran's prior medical history, 
and as an opinion with rationale was provided. 

Analysis

The Veteran seeks service connection for a back disorder, 
which he contends is secondary to his service-connected right 
knee disorder.  He specifically avers that his right knee 
disorder has forced him to walk and move in such a way as to 
minimize pain to the knee, which in turn has caused 
mechanical stress on his back thereby causing his current 
back problem.  

The evidence confirms that the Veteran has a current low back 
disorder diagnosed as degenerative disc disease of the lumbar 
spine.  The remaining question then, is whether there is 
competent medical evidence of a nexus between the low back 
disorder and military service; or between the low back 
disorder and the service-connected right knee disorder.

While the record shows that the Veteran served in combat, he 
has not reported a back injury during such combat.  Moreover, 
the weight of the competent evidence (See the January 1971 
separation examination report) is that the spine was normal 
at the time of his separation from service.  There also is no 
report of back pain or clinical findings of a low back 
disorder for many years thereafter.  The Veteran acknowledges 
as much, as evidenced in statements made to his medical 
providers that his back pain began many years after service.  
This significant lapse of time is highly probative evidence 
against finding that a nexus exists between a current low 
back condition and active military service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Hence, the evidence 
is against finding a continuity of symptomatology or a link 
between service and the current low back disability.  
Finally, there is no competent medical evidence of a nexus 
between the low back disorder and military service.  Hence, 
the evidence is against finding a continuity of 
symptomatology or a link between in-service activities and a 
current back disability.

The Board has also considered whether service connection on a 
secondary basis, is warranted.  In this case, the most 
probative evidence is the 2009 VA opinion as it was based on 
an examination, a review of the claims folder, and as an 
opinion with rationale was provided.  The 2009 VA examiner 
stated that the Veteran's spinal condition was not related to 
his service-connected right knee disability.  There is no 
other medical opinion or evidence of record to refute his 
opinion.  Thus, the required nexus between the current back 
condition and a service-connected disorder is not met.  The 
Board has considered the Veteran's lay statements that there 
is a relationship between his service-connected knee and the 
back condition, however, his statements are outweighed by the 
more probative medical opinion.  

Accordingly, the preponderance of the evidence is against 
finding that a current low back disability was incurred as a 
result of service, or is caused or aggravated by a service- 
connected disorder.  Thus, the criteria for service 
connection have not been met.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  See 38 C.F.R. § 3.303, 3.310 (2009).


ORDER

Service connection for low back pain is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


